Order, Supreme Court, New York County, entered on July 8, 1971, fixing the fee of the guardian ad litem, unanimously modified, on the law and the facts, without costs and without disbursements, to the extent of reducing the fee allowed to the sum of $1,250, and, as so modified, affirmed. On the record before us, it was an improvident exercise of discretion to allow a fee to the guardian ad litem in excess of the sum indicated herein. Order, Supreme Court, New York County, entered on July 8,1971, fixing the fee of the Temporary Receiver, unanimously affirmed, without costs and without disbursements. Concur — Stevens, P. J., McGivern, Markewich and Murphy, JJ.